978 F.2d 716
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ruth SCHERFENBERG, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 92-15022.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 13, 1992.*Decided Oct. 16, 1992.

Before BEEZER, CYNTHIA HOLCOMB HALL, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Ruth Scherfenberg appeals pro se the district court's summary judgment in favor of the United States in her 28 U.S.C. § 2410 quiet title action.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo,  see Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990), and affirm.


3
Scherfenberg raises several contentions in her opening brief, all of which lack merit.   First, the Internal Revenue Service ("IRS") agents were within their authority to prepare substitute returns for and collect taxes from Scherfenberg.   See 26 U.S.C. § 6301;  26 C.F.R. §§ 301.6301-1, .7701-9;  Deleg.  Order No. 182 (Rev. 3), 1984-1 C.B. 328;   Hughes v. United States, 953 F.2d 531, 536 (9th Cir.1992).   Second, Scherfenberg failed to offer evidence to contradict the Certificates of Assessments and Payments (Form 4340) submitted by the IRS as proof that tax assessments against Scherfenberg had been made.   These documents therefore establish the validity of the assessments.   See Hughes, 953 F.2d at 535.   Moreover, the argument that these documents are inadmissible hearsay evidence has been rejected by this court in numerous cases.1  See, e.g., id. at 539-40.


4
A review of the record reveals that Scherfenberg failed to carry her burden of showing the existence of any genuine issues of material fact.   Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).   Accordingly, the district court did not err by granting the government's motion for summary judgment.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, we deny Scherfenberg's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Scherfenberg also contends (1) she did not receive a notice of deficiency or notice of assessment and demand for payment and (2) the IRS committed an unauthorized disclosure of tax return information by issuing and mailing notices of levy.   See 26 U.S.C. § 6103.   Because Scherfenberg did not raise these issues in the district court, we decline to consider them on appeal.   See Vincent v. Trend W. Technical Corp., 828 F.2d 563, 570 (9th Cir.1987)